Citation Nr: 0832834	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for varicose veins.

2. Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at 
law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1961.  He is the recipient of the Combat Infantryman Badge, 
the Purple Heart, and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2005 and April 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  In November 
2007, the Board issued a decision denying both claims on 
appeal.  Thereafter, in a May 2008 Joint Motion for Remand, 
which was granted by Order of the United States Court of 
Appeals for Veterans Claims (Court) in May 2008, the parties 
(the Secretary of VA and the veteran), determined that 
decision should be vacated and the case remanded to the Board 
for compliance with the instructions of the Joint Motion.

In December 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Varicose veins

Upon enlistment, the veteran was noted to have a slight 
varicocele on the left side.  The veteran contends that he 
first developed varicose veins during military service, 
either as a result of incurrence or aggravation of his 
preexisting varicocele.  The Board determines that a remand 
is necessary in order to afford the veteran a VA examination.

Although laypersons, such as the veteran, are competent to 
speak to symptomology when the symptoms are readily 
observable, they are generally not competent to provide 
evidence as to medical diagnosis or etiology.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   However, in Barr v. Nicholson, the Court 
indicated that varicose veins were a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Thus, the 
veteran's lay testimony regarding varicose vein 
symptomatology in service is competent evidence.

VA has a duty to provide a VA examination when the record 
lacks sufficient evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159; 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, in addition to the veteran's lay observations of 
varicose veins during service, the medical evidence of record 
reflects that the veteran has a current diagnosis of varicose 
veins in the lower extremities and chronic venous 
insufficiency with venostasis, as well as a medical opinion 
indicating that it is quite likely that varicose veins were 
aggravated by his military service due to the physical rigors 
of combat.  Therefore, a remand is required in order to 
afford the veteran a VA examination to determine the 
existence and etiology of his varicose veins.

Further, the Board notes that the most recent treatment 
record relevant to the veteran's varicose veins is a private 
treatment record dated in March 2004.  Thus, the veteran 
should be requested to identify any additional VA or private 
treatment he has received related to his varicose veins, and 
to authorize release of those records, if necessary. 

PTSD

The veteran also contends that the medical evidence of record 
demonstrates that his service-connected PTSD is more severe 
than contemplated under the current 50 percent rating 
evaluation.  The Board finds that a remand is required for 
further development of the record.  Specifically, the Board 
observes that the veteran has submitted a July 2006 letter 
from PE and August 2006 and May 2008 statements from RH that 
reflect that the veteran had been receiving ongoing treatment 
for his PTSD.  PE was writing from the Dearborn Vet Center, 
and RH was writing from both the Detroit and Saginaw Vet 
Centers.  Further, at his DRO hearing, the veteran related 
that he had been receiving continuing treatment by PE at the 
Roseville and Dearborn Vet Centers.  However, only treatment 
records dated from May 2003 to October 2003 from the Vet 
Center in Dearborn are of record.  When VA has notice prior 
to the issuance of a final decision of the possible existence 
of certain records and their relevance, the Board must seek 
to obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, this 
remand is necessary so VA may fulfill its duty to assist by 
obtaining outstanding, relevant records.

Additionally, the veteran's most recent VA psychological 
examination was in January 2006.  Given the statements of RH 
and the outstanding, potentially relevant treatment records, 
the Board determines that the veteran should be afforded a VA 
examination to ascertain the current nature and severity of 
his PTSD.  Further, the Board observes that staged ratings 
are possibly applicable to the veteran's disability, and 
thus, an examination to determine any change in severity of 
his PTSD is warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-8 (1999).

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In view of the foregoing, the Board concludes that a 
remand is required in order to accord the veteran a new 
examination of his PTSD.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also VAOPGCPREC 11-95.


Accordingly, the case is REMANDED for the following action:

1.	Request that the veteran identify all 
VA and private treatment he has 
received since January 2004 with regard 
to his varicose veins, and that he 
authorize release of these records to 
VA, if necessary.

2.	After obtaining any additional records 
to the extent possible, schedule the 
veteran for a VA examination to 
determine the existence and etiology of 
his varicose veins.  The claims file, 
to include a copy of this Remand, 
should be available to the examiner for 
review, and the examination report 
should reflect that such review 
occurred.  Upon physical examination 
and review of the record, the examiner 
should address the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current varicose veins 
were incurred or aggravated by his 
active duty military service?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	Request all treatment records relevant 
to the veteran's PTSD from the 
Dearborn, Detroit, Roseville, and 
Saginaw Vet Centers. 

4.	After obtaining any additional records 
to the extent possible, the veteran 
should be afforded an examination to 
evaluate the current nature and 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in 
connection with the examination.  All 
appropriate and necessary tests should 
be performed and the results 
documented.

The examiner should specifically 
comment on the impact of the veteran's 
PTSD symptomology on his ability to 
function under the stress of a work or 
work-like environment.

5.	Upon completion of the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection and increased rating 
claims should be readjudicated, to 
include all evidence received since the 
March 2006 supplemental statement of 
the case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

